Affirmed and Memorandum Opinion filed March 19, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00860-CV
                               NO. 14-18-00861-CV

   IN THE INTEREST OF M.D.W., K.A.J., AND K.E.W.-J. AKA K.E.W.,
                         CHILDREN


                   On Appeal from the 310th District Court
                            Harris County, Texas
               Trial Court Cause Nos. 2015-67083 & 2009-66038

                 MEMORANDUM                      OPINION


      Appellant, K.J. (Father), appeals final decrees signed September 11, 2018,
terminating his parental rights to the children who are the subject of these suits.
Appellant filed timely notices of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978). The Anders
procedures are applicable to an appeal where termination of parental rights is sought
when an appointed attorney concludes that there are no non-frivolous issues to assert
on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]
2004, no pet.).

         On January 14, 2019, a copy of counsel’s brief was delivered to appellant and
appellant was notified of the right to request the record and file a pro se response.
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S.,
135 S.W.3d at 329–30. More than twenty-five days have elapsed and as of this date,
no pro se response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgments of the trial court are affirmed.



                                         PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                            2